DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6-6-2019 and             9-9-2020 are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 9 is directed to a method of navigation that is accomplished through a series of mathematical operations performed by a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology. Claims 10-16 provide further mathematical steps and manipulation of data. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flowers, et. al., U.S. Patent Application Publication Number 2009/0228159, published .

As per claims 1, 9 and 17, Flowers discloses A guided munition system, comprising: 
a guided munition deliverable to an area by a launch platform traveling along a pre- programmed route to the area, the guided munition configured to initially travel along a first flight path through the area and to transition to a second flight path through the area in response to not identifying an on-axis target when traveling on the first flight path, the second flight path being different from the first flight path and configured to locate an off-axis target relative to the first flight path (Flowers, Fig. 14A and ¶96);
and a sensor onboard the guided munition, the sensor positioned relative to the guided munition and to detect an input signal indicative of the on-axis target as the guided munition moves along the second flight path (Flowers, ¶62).
Flowers fails to disclose a second flight path when the target is not detected on the first.
De Picciotto teaches a first flight path to locate a target and a second flight path when the target has been located (¶36).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the flight path in order to gain the obvious benefit of adjusting the munition when the target moves or is lost from view.



As per claim 3, Flowers as modified by De Picciotto further discloses the system of claim 1, wherein the sensor has a field of view between 30 and 40 degrees (Flowers, ¶40).
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the field of view limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

As per claims 4, 6 and 21, Flowers as modified by De Picciotto further discloses the system of claim 1, wherein the second flight path is a pre-programmed flight path that guides the guided munition through a substantially u-shaped (or spiral) flight path. (Flowers, ¶74 adjusting flight control).
While Flowers fails to explicitly disclose U shaped and spiral flight paths, it is obvious and well within the skill of a person in the art to determine what flight path should be used.



As per claim 7, Flowers as modified by De Picciotto further discloses the system of claim 1, further comprising the launch platform, wherein the launch platform is an autonomous unmanned aerial vehicle, the vehicle to move along a pre-programmed route (Flowers, ¶39).

As per claim 8, Flowers as modified by De Picciotto further discloses the system of claim 1, wherein the guided munition is a missile and the sensor onboard the missile is fixed relative to the missile (Flowers, ¶57, 60 and 74).

As per claims 10 and 18, Flowers as modified by De Picciotto further discloses the method of claim 9, further comprising identifying the target based on the received signal (Flowers, ¶89).

As per claim 11, Flowers as modified by De Picciotto further discloses the method of claim 10, wherein identifying the target includes comparing a signal identifier of the received signal with target information stored on the missile (Flowers, ¶89).


As per claims 12, 14 and 19, Flowers as modified by De Picciotto further discloses the method of claim 9, wherein navigating the missile along the second flight path commences in response to the missile traveling a pre-defined distance through the area along the first flight path without target detection (Flowers, ¶97 using a pre-determined range to switch modes).

As per claims 13 and 15, Flowers as modified by De Picciotto further discloses the method of claim 12, wherein the pre-defined distance is at least two kilometers (Flowers, ¶97).
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the distance or time limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As per claims 16 and 20, Flowers as modified by De Picciotto further discloses the method of claim 9, wherein navigating the missile along the second flight path commences after a separation criteria is achieved, to allow the launch platform to leave the area prior to commencement of the second flight path (Flowers, ¶39 where the projectile is launched from a platform).
  It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the separation distance limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The examiner submits it is well within the skill of a person in the art to determine what flight modes should occur when.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/           Primary Examiner, Art Unit 3619